Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1. This action is response to the amendments filed on 06/03/2021. Claims 3-12, 14-23 are pending.                         
                                 EXAMINER'S AMENDMENT

 	2. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	3. Authorization for those examiner's amendments were given in a telephone interview with Attorney Matthew B. Crookston, Reg. No. 62,876 on 08/09/2021.

	4. The claims have been amended as follows:
23. (currently amended) The memory device of claim 17, wherein generating the selective feed comprises:
receiving the first service feed;

receiving the second service feed;
reducing [[the]] second plurality of feed items of the second service feed to a second subset of feed items that link to video content objects available from the Internet; and 
combining the first subset of feed items with the second subset of feed items.    
                                                    Reasons for allowance

 	5. With respect to claims 3, 14, and 17 which constructed and read in view of descriptions provided in the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), the prior arts of record, singly or in combination fails to teach the feature of claim(s) limitations in context of the claims as a whole. 
6. The prior arts of record (in particular, U.S. 8413187 to Del Sesto et al. (hereinafter " Del Sesto'3187") and U.S. 20070192807 to Howcroft  (hereinafter "Howcroft'2807")) do not disclose, with respect to claim 3, a video processing system, for providing users personalized video content from videos available on the Internet the video processing system comprising: an aggregation system combines the first service feed and the second service feed by: receiving the  Accordingly, claims 3-12 and claims 14-16 are allowed. 
7. The prior art of record (in particular, U.S. 8413187 to Del Sesto et al. (hereinafter "Del Sesto'3187") and U.S. 20070192807 to Howcroft  (hereinafter "Howcroft'2807")) do not disclose, with respect to claim 17, the search reply is based on the search request and comprises a separately resolvable link to a  claims 17-23 are allowed.
8. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                  Conclusions
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452